             Case 8:17-cv-02942-PWG Document 108 Filed 07/31/20 Page 1 of 3



                                                                                   1875 K Street, N.W.
                                                                                   Washington, DC 20006-1238

                                                                                   Tel: 202 303 1000
                                                                                   Fax: 202 303 2000




July 31, 2020

VIA ECF
The Honorable Paul W. Grimm
United States District Judge
United States District Court, Maryland
6500 Cherrywood Lane
Suite 465A
Greenbelt, MD 20770


Re:     CASA de Maryland, et al., v. United States Department of Homeland
        Security, et al., Case No. 8:17-cv-02942-PWG

Dear Judge Grimm:

In advance of today’s telephonic scheduling conference, ECF No. 104, Plaintiffs wish to advise the
Court on their position on the various matters raised by your Honor during the previous status
conference held on July 24, 2020. During that status conference, which was memorialized in an
Order later that day,1 the Court expressed interest in hearing from the Parties on four issues:

       (1)      a date by which Defendants will update their websites;

       (2)      Defendants’ agreement to establish a process for acknowledging receipt of
                applications, and to address the accuracy of any denial letters to include sufficient
                information to explain reasons for rejection;

       (3)      the Parties’ agreement on the information Plaintiffs seek for limited discovery prior to
                a Show Cause Motion and a deadline by which the information will be provided; and

       (4)      a proposed briefing schedule for a Show Cause Motion.

Pursuant to that order, Plaintiffs provided Defendants with a narrow set of information requests on
Monday, July 27, 2020. Defendants have not responded to those requests.

1
       The Parties were ordered to provide a status report to the Court by July 31, 2020, ECF No.
101; however, that order was superseded on July 30, 2020, ECF No. 107.




       NEW YORK    WASHINGTON    HOUSTON PALO ALTO SAN FRANCISCO         CHICAGO   PARIS    LONDON
                                  FRANKFURT BRUSSELS MILAN ROME
           Case 8:17-cv-02942-PWG Document 108 Filed 07/31/20 Page 2 of 3
July 31, 2020
Page 2



Indeed, Defendants have not conferred with Plaintiffs substantively on any of the issues outlined in
the Court’s July 24 Order. Instead, on Tuesday, July 28, 2020, Defendant U.S. Department of
Homeland Security (“DHS”) issued a memorandum from Acting Secretary of Homeland Security
Chad Wolf addressing the DACA program (“Wolf Memorandum”) that purports to make “immediate
changes” to the DACA program “to facilitate [Acting Secretary Wolf’s] thorough consideration of
how to address DACA in light of the Supreme Court’s decision.” See Defs.’ Notice, ECF No. 102-1.
The next day, Defendants filed their Motion for a One-Week Extension of Time and Modification of
Joint Status Report Requirement (the “Motion to Extend”), claiming the Wolf Memorandum
“substantially alters the landscape for further proceedings in this case.” Id.

As explained in Plaintiffs’ Opposition to the Motion to Extend, ECF No. 105, the Wolf Memorandum
confirms Plaintiffs’ stated concerns that Defendants have not complied and have no intention of
complying with this Court’s July 17, 2020, Order vacating the unlawful rescission of DACA,
restoring the DACA program to its status before the unlawful rescission, and enjoining Defendants
from “taking any other action to rescind DACA that is not in compliance with applicable law.” ECF
No. 97 at 3.

Plaintiffs’ respectfully submit that the Court should set an expedited briefing schedule on a Motion for
an Order to Show Cause. Although Plaintiffs believe they are entitled to discovery, they are prepared
to move forward with a briefing schedule pending resolution of the discovery requests. Toward that
end, Plaintiffs propose the following briefing schedule:

       (1)     Plaintiffs’ Motion For An Order To Show Cause (“Plaintiffs’ Motion”) due on or
               before Friday, August 7, 2020;

       (2)     Defendants’ response to Plaintiffs’ Motion due 7 calendar days after Plaintiffs’ Motion
               is filed;

       (3)     Plaintiffs’ Reply in Support of Their Motion due 5 calendar days after Defendants’
               response is filed;

       (4)     Plaintiffs be permitted to file a supplemental brief addressing Defendants’ discovery
               responses, within 5 days after Defendants produce information in response to the
               requests.

Plaintiffs further request that the Court order Defendants to respond to their July 27, 2020, requests no
later than 10:00 a.m. Monday, August 3 and complete production of responsive information no later
than 5:00 p.m., Friday, August 7. To the extent the Parties cannot reach agreement on the discovery
requests, Plaintiffs propose that the Parties present that dispute to the Court through a joint status
report not to exceed 5 single-spaced pages, with space divided evenly between the Plaintiffs and
Defendants, by 5:00 p.m. on Wednesday, August 5.
           Case 8:17-cv-02942-PWG Document 108 Filed 07/31/20 Page 3 of 3
July 31, 2020
Page 3



Plaintiffs are prepared to move this case forward expeditiously and efficiently. We look forward to
addressing these scheduling issues at the conference Your Honor has set for today at 4:00pm. See
ECF 104.


Respectfully submitted,



/s/ Elizabeth J. Bower
Elizabeth J. Bower (pro hac vice)
Kevin B. Clark (D. Md. 04771)
Willkie Farr & Gallagher LLP
1875 K Street, N.W.
Washington, DC 20006
Tel: (202) 303-1000
ebower@willkie.com

John A. Freedman (D. Md. 20276)
Ronald A Schechter (pro hac vice)
Nancy L. Perkins (pro hac vice)
Emily Dillingham (pro hac vice)
Arnold & Porter Kaye Scholer LLP
601 Massachusetts Ave., N.W.
Washington, DC 20001-3743
Tel: (202) 942-5000
John.Freedman@arnoldporter.com

Dennis A. Corkery (D. Md. 19076)
Washington Lawyers’ Committee for Civil
Rights and Urban Affairs
700 14th Street NW, Suite 400
Washington, DC 20005
Tel: (202) 319-1000
Dennis_Corkery@washlaw.org

Counsel for Plaintiffs


cc:    Counsel of Record via EC
